IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MORRIS A. WILLIAMS, )
)
Petitioner, ) Civil Action No. 2:98-cv-491
)
v. ) Judge David S. Cercone
) Magistrate Judge Patricia L. Dodge
RAYMOND J. SOBINA, )
)
Respondent. )
MEMORANDUM ORDER

 

State prisoner Morris A. Williams (“Petitioner”) initiated this federal habeas case in 1998.
By order dated March 31, 1998, the Court dismissed all of his habeas claims as untimely, denied
a certificate of appealability, and closed this case. (ECF No. 5). More than twenty years later, on
October 10, 2019, Petitioner filed the pending “Motion for Fed. R. Civ. P. § 60(b)(4).” (ECF No.
9). On December 9, 2019, the magistrate judge to whom this case was referred in accordance with
28 U.S.C. § 636(b)(1) and Rule 72 of the Local Rules for Magistrate Judges, issued a Report and
Recommendation (ECF No. 16) in which she recommended that the Court dismiss Petitioner’s
Motion because it was in actuality and unauthorized second or successive habeas petition. She also
recommended that the Court deny a certificate of appealability. Petitioner’s objections to the
Report and Recommendation were due by December 26, 2019. He did not file objections.

After de novo review of Petitioner’s motion, the other relevant documents in this case,

together with the Report and Recommendation, the following order is entered:

4a

Seta
AND NOW, this ©" day of January, 2020;
IT IS HEREBY ORDERED that Petitioner’s “Motion for Fed. R. Civ. P. § 60(b)(4)” (ECF.

No. 9) is dismissed and a certificate of appealability is denied. The Report and Recommendation
(ECF No. 16) of Magistrate Judge Patricia L. Dodge, filed on December 9, 2019, is adopted as the

opinion of the Court.

 

% co3 /
1 ide” Pe Ay Se conn

David Stewart Cercone
United States District Judge

 
